DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Letwin et al. (United States Patent Application Publication No. US 2017/0090476 A1) [hereinafter “Letwin”] in view of Hogenmueller et al. (United States Patent Application Publication No. US 2016/0103450 A1) [hereinafter “Hogenmueller”].

Regarding claim 1, Letwin teaches a vehicle configured to operate in an autonomous driving mode (vehicle 10), the vehicle comprising:
94), an acceleration subsystem (propulsion interface 92) and a deceleration subsystem (brake interface 96) to control driving of the vehicle in the autonomous driving mode (see at least [0027]);
a perception system having a plurality of sensors configured to detect information about an environment around the vehicle, the plurality of sensors including a first set of sensors associated with a first operating domain and a second set of sensors associated with a second operating domain (sensors 101, 103, 105 in the first set and sensors 131, 133, 135 in the second set; see [0024]-[0026], [0031], and [0043]); and
a control system operatively coupled to the driving system and the perception system (control system 100; see Figure 1), the control system including a first computing subsystem associated with the first operating domain (AV control subsystem 120) and a second computing subsystem associated with the second operating domain (auxiliary control units 130, 132, 134), each of the first and second computing subsystems having one or more processors (see [0011] and [0055]), wherein:
the first and second computing subsystems are each configured to receive sensor data from one or both of the first set of sensors and the second set of sensors in a first mode of operation, and in response to the received sensor data in the first mode of operation, the control system is configured to control the driving system to drive the vehicle in the autonomous driving mode (see [0022]-[0042]);
upon an error condition, the first computing subsystem being configured to processor sensor data from only the first set of sensors in the first operating domain and the second computing subsystem being configured to processor sensor data from only the second set of sensors in the second operating domain (see [0015], [0021]-[0029], [0031]-[0039], [0043], and [0054]); and


Letwin does not expressly teach the error condition is an error condition for one or more of the plurality of sensors. Letwin teaches the error condition is some error in the main computing system 120, but does not specify the error is for one of the plurality of sensors. 
Hogenmueller also generally teaches a vehicle for autonomous driving comprising two sets of computer units with two sets of dedicated sensors for controlling the vehicle (see Abstract and [0008]-[0028]). Hogenmueller teaches that the first computer unit is connected to a sensor and the second computer unit is connected to a second, similar sensor, and that it can be determined when one of the sensors is malfunctioning when the data does not match or the computer units produce different outputs (see at least [0020]-[0023]). Hogenmueller teaches this improves the safety of the operation of the autonomous vehicle (see at least [0009], [0013], and [0024]-[0025]). 
As noted above, Letwin teaches the vehicle comprises two computing systems with similar but separate sensors for each. 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Letwin so as to use the main computing system 120 and auxiliary control system 130, 132, 134 to compare input and output data to determine an error condition for one or more of the plurality of sensors of the main system 120, in view of Hogenmueller, as Hogenmueller teaches such a method of redundant and failure-resistant processing for autonomous vehicles allows for safer operation by allowing the vehicle to continue functioning even when experiencing sensor failure. 

Regarding claim 2, the combination of Letwin and Hogenmueller further teaches each of the first and second sets of sensors include at least lidar sensors (see [0025] and [0031] of Letwin). 

Regarding claim 3, the combination of Letwin and Hogenmueller further teaches each of the first and second sets of sensors includes a respective group of lidar, radar and camera sensors, each group providing a selected field of view of the environment around the vehicle (see [0025] and [0031] of Letwin).

Regarding claim 4, the combination of Letwin and Hogenmueller further teaches each of the sensors in the first set of sensors has a respective field of view, each of the sensors in the second set of sensors has a respective field of view, and the respective fields of view of the second set of sensors are different from the respective fields of view of the first set of sensors (see [0024]-[0025] and [0031] of Letwin). 

Regarding claim 6, the combination of Letwin and Hogenmueller further teaches the fallback driving mode includes a first fallback mode and a second fallback mode, the first fallback mode including a first set of driving operations and the second fallback mode including a second set of driving operations different from the first set of driving operations (see [0029]-[0030] of Letwin for the first fallback driving mode and [0015], [0021], [0031]-[0039], and [0046]-[0050] of Letwin for the second fallback driving mode); the first computing subsystem is configured to control the driving system in the first fallback mode (see [0029]-[0030] of Letwin); and the second computing subsystem is configured to control the driving system in the second fallback mode (see [0015], [0021], [0031]-[0039], and [0046]-[0050] of Letwin). 

Regarding claim 7, the combination of Letwin and Hogenmueller further teaches first and second power distribution subsystems, wherein: in the fallback driving mode the first power distribution subsystem is associated with the first operating domain to power only devices of the first operating domain, in the fallback driving mode the second power distribution system is associated with the second operating domain to power only devices of the second operating domain, and the first and second operating domains are electrically isolated from one another (see [0048] and [0054] of Letwin). 

Regarding claim 8, the combination of Letwin and Hogenmueller further teaches the first power distribution subsystem is configured to provide power to a first set of base vehicle loads in the first mode of operation and to provide power to devices of the first operating domain in the fallback driving mode, and the second power distribution subsystem is configured to provide power to a second set of base vehicle loads different than the first set of base vehicle loads in the first mode of operation and to provide power to devices of the second operating domain in the fallback driving mode (see [0054] of Letwin). 

Regarding claim 9, the combination of Letwin and Hogenmueller further teaches a first set of fallback sensors operatively coupled to the first computing subsystem (any of sensors 101, 103, 105 of Letwin); a second set of fallback sensors operatively coupled to the second computing subsystem (any of sensors 131, 133, 135 of Letwin); and a set of non-fallback sensors (any remaining of sensors 101, 103, 105, 131, 133, 135 of Letwin; see also [0039] of Letwin; see also Figure 8 of Hogenmueller). 

Regarding claim 10, the combination of Letwin and Hogenmueller further teaches the set of non-fallback sensors are operatively coupled to one or both of the first computing subsystem and the 

Regarding claim 11, the combination of Letwin and Hogenmueller further teaches the plurality of sensors of the perception system include a subset of sensors operatively coupled to both the first and second computing subsystems in the fallback driving mode (see Figure 1 and [0013]-[0016] of Letwin, wherein any of sensors 101, 103, 105 are operatively connected to auxiliary control units 130, 132, 134; see also Figure 8 of Hogenmueller). 

Regarding claim 12, the combination of Letwin and Hogenmueller, as applied to claim 1 above, teaches a method of operating a vehicle in an autonomous driving mode, the method comprising: 
detecting, by a plurality of sensors of a perception system of the vehicle, information about an environment around the vehicle, the plurality of sensors including a first set of sensors associated with a first operating domain and a seconds set of sensors associated with a second operating domain (sensors 101, 103, 105 of Letwin in the first set and sensors 131, 133, 135 of Letwin in the second set; see [0024]-[0026], [0031], and [0043] of Letwin);
receiving, by a control system of the vehicle, the detected information about the environment around the vehicle as sensor data (see [0017], [0022]-[0025], and [0031] of Letwin), the control system including a first computing subsystem associated with the first operating domain (AV computing subsystem 120 of Letwin) and a second computing subsystem associated with the second operating domain (auxiliary control units 130, 132, 134 of Letwin);
in response to receiving the sensor data in a first mode of operation, the control system controlling a driving system of the vehicle to drive the vehicle in the autonomous driving mode (see at least [0013]-[0022] of Letwin);

upon detecting the error condition, the first computing subsystem processing sensor data from only the first set of sensors in the first operating domain and the second computing subsystem processing sensor data from only the second set of sensors in the second operating domain (see [0015], [0021]-[0029], [0031]-[0039], [0043], and [0054] of Letwin); and
in response to the error condition, only one of the first computing subsystem or the second computing subsystem controlling the driving system in a fallback driving mode (see at least [0015], [0021], [0031]-[0039], and [0046]-[0050] of Letwin).

Regarding claim 13, the combination of Letwin and Hogenmueller further teaches the fallback driving mode comprises a plurality of fallback modes including a first fallback mode and a second fallback mode (see [0029]-[0030] of Letwin for the first fallback driving mode and [0015], [0021], [0031]-[0039], and [0046]-[0050] of Letwin for the second fallback driving mode).

Regarding claim 14, the combination of Letwin and Hogenmueller further teaches the first fallback mode includes a first set of driving operations and the second fallback mode including a second set of driving operations different from the first set of driving operations (see [0029]-[0030] of Letwin for the first fallback driving mode and [0015], [0021], [0031]-[0039], and [0046]-[0050] of Letwin for the second fallback driving mode).

Regarding claim 15, the combination of Letwin and Hogenmueller further teaches controlling the driving system in the fallback driving mode includes the second computing subsystem controlling the 

Regarding claim 16, the combination of Letwin and Hogenmueller further teaches in the fallback driving mode: powering, by a first power distribution subsystem of the vehicle, only devices of the first operating domain, and powering, by a second power distribution subsystem of the vehicle, only devices of the second operating domain (see [0048] and [0054] of Letwin). 

Regarding claim 17, the combination of Letwin and Hogenmueller further teaches the first power distribution subsystem provides power to a first set of base vehicle loads in the first mode of operation and provides power to devices of the first operating domain in the fallback driving mode, and the second power distribution subsystem provides power to a second set of base vehicle loads different than the first set of base vehicle loads in the first mode of operation and provides power to devices of the second operating domain in the fallback driving mode (see [0054] of Letwin).

Regarding claim 18, the combination of Letwin and Hogenmueller further teaches during the fallback driving mode a subset of the plurality of sensors of the perception system provides sensor data to both the first and second computing subsystems (see Figure 1 and [0013]-[0016] of Letwin, wherein any of sensors 101, 103, 105 are operatively connected to auxiliary control units 130, 132, 134; see also Figure 8 of Hogenmueller).

Regarding claim 19, the combination of Letwin and Hogenmueller further teaches controlling the driving system in the fallback driving mode includes altering a previously planned trajectory of the vehicle (see at least [0015], [0021], [0031]-[0039], and [0046]-[0050] of Letwin).

Regarding claim 20, the combination of Letwin and Hogenmueller further teaches halting processing of sensor data from a non-fallback-critical sensor during the fallback driving mode (see [0047]-[0051] of Letwin).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Letwin and Hogenmueller, as applied to claim 1 above, and further in view of Liu et al. (United States Patent Application Publication No. US 2013/0049958 A1) [hereinafter “Liu”].

Regarding claim 5, the combination of Letwin and Hogenmueller, as applied to claim 1 above, teaches one or more interior sensors disposed in an interior of the vehicle (see [0039] of Letwin). 
The combination of Letwin and Hogenmueller does not expressly teach the one or more interior sensors including at least one of a camera sensor, an auditory sensor, and an infrared sensor. 
Liu also generally teaches a system for diagnosing sensor issues for an autonomous driving vehicle possessing sensors operating in different domains (see Abstract). Liu teaches the sensors can include interior sensors, such as a camera (see [0033] and [0134]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Letwin and Hogenmueller such that the one or more interior sensors disposed in an interior of the vehicle include a camera, in view of Liu, as Liu teaches a camera disposed in an interior of a vehicle aids in assisting autonomous driving operations (see again [0033] of Liu). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smolyansky et al. (United States Patent Application Publication No. US 2020/0039530 A1) generally teaches a system with multiple processing and controlling systems for detecting and responding to the occurrence of a critical fault (see Abstract) but was not used in this Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANSHUL SOOD/               Primary Examiner, Art Unit 3669